DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zolty et al. (US Pub. No. 2018/0336805 A1) shows a modular display 100 (Fig. 1 and para. 9) apparatus comprising: a docking station (chassis 128) having a plurality of spaces (for each module 130, Fig. 1 and para. 9); a plurality of back plates provided in the plurality of spaces (i.e. front surface of chassis, Fig. 1); a plurality of power boards provided on the plurality of back plates (Figs. 1 an 3 and para. 27), each power board of the plurality of power boards including an interface including a plurality of pins (Figs. 1 and 3 and para. 27); a plurality of display apparatuses (modules 130) connected to the interfaces of the plurality of power boards and mounted in the plurality of spaces (Fig. 1 and paras. 9 and 27); and a processor (master controller 110, Figs. 1 and 3 and para. 9), wherein a plurality of first areas of the plurality of power boards includes a plurality of conductive members (i.e. pins, Figs. 1 and 3 and para. 27), wherein different signals are applied to at least one pin of the plurality of pins according to whether electrical contact exists between the plurality of conductive members provided in the plurality of first areas .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that based on a conductive member provided in a first area among the plurality of first areas of a power board being in electrical contact with a second area among the plurality of second areas of a back plate corresponding to the first area, a low signal is applied to a pin electrically connected to the conductive member provided in the first area among the at least one pin, and wherein based on the conductive member provided in the first area among the plurality of first areas of the power board not being in electrical contact with the second area among the plurality of second areas of the back plate corresponding to the first area, a high signal is applied to the pin electrically connected to the conductive member provided in the first area among the at least one pin.	
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3 – 10 are allowable at least by virtue of their dependence on claim 1.    

		The prior art of record does not show this configuration, therefore claim 11 is allowable.
		Claims 13 – 20 are allowable at least by virtue of their dependence on claim 11.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2627